CRAIN, J.,
concurring in the result.
hi concur in affirming the judgment of the district court. Louisiana Revised Statute 18:463(A)(2)(a)(v) requires a candidate to acknowledge both that he is subject to the CFDA and has no outstanding fines, fees, or penalties pursuant to the CFDA. I interpret the statute to unambiguously exclude U.S. congressional candidates. Because Cutno is a congressional candidate, not subject to the CFDA, he is not required to acknowledge that he has no outstanding fines, fees, or penalties. Accordingly, I concur in the result reached by the majority.